DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a interview with Fraser Rowand on 8/4/21.
In the claims please change to read:
(Currently Amended) A handheld food storage container, the handheld food storage container comprising:
a body having a food storage area and an opening for receiving food items into the food storage area;
a handle mounted to the body;
a primary alert device housed in the handle;
a secondary alert device housed in the body that is operable to illuminate at least an exterior portion of a floor of the container; and
a metal detector for detecting metal objects located in the food storage area and for causing the actuation of the primary alert device and the secondary alert device.
(Original) The container of claim 1, the body further comprising:
a removeable receptacle defining the food storage area.
(Original) The container of claim 1, the body further comprising:
a collar surrounding the opening for narrowing the opening.
(Original) The container of claim 1, wherein the primary alert device is a haptic alert device disposed in the handle.
(Original) The container of claim 4, wherein the haptic alert device is a vibration motor operable to impart a vibration to the handle.
(Original) The container of claim 1, wherein secondary alert device is a visual alert device operable to produce a visual alert.
(Original) The container of claim 6, wherein the visual alert is non-visible from the viewpoint of a person looking at the opening.
(Original) The container of claim 6, wherein the visual alert is non-visible from the viewpoint of a person looking at a portion of the food storage area and wherein the portion is distal from the opening.
(Original) The container of claim 6, the body further comprising:
a skirt for blocking at least a portion of the visual alert.
(Original) The container of claim 6, wherein the visual alert device is a lamp.
(Cancelled)
(Cancelled)
(Currently Amended) A method of providing an alert for a handheld food storage container, the method comprising:
receiving a metal object through an opening in the handheld food storage container;
detecting the metal object in a food storage area of the handheld food storage container; and

providing a primary alert at a handle of the container for a first duration; and
providing a secondary alert for a second duration that is longer than the first duration, wherein the secondary alert illuminates at least an exterior portion of a floor of the container.
(Currently Amended) The method of claim 13, wherein 
(Cancelled)
(Original) The method of claim 13, wherein the first duration is a defined period of time.
(Original) The method of claim 16, further comprising:
terminating the secondary alert in response to a manual action taken.
(Original) The method of claim 17, wherein the manual action taken comprises the manual operation of a toggle device.
(Original) The method of claim 18, wherein the toggle device is a power switch.
(Original) A handheld food storage container, the container configured to execute the method of claim 13.







Allowable Subject Matter
Claims 1-10, 13-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Vallelonga, Sr. et al. (Vallelonga; US 7,296,683) discloses a handheld (incorporates handles 15) food storage container (Fig 1 garbage can), the handheld food storage container comprising: a body (shown at 16 of Fig 1) having a food storage area (inside receptacle) and an opening (14 of Fig 1) for receiving food items into the food storage area; a handle mounted to the body (15 of Fig 1); a primary alert device housed in the handle (alarm 44 of Figs 1-3; Col 4 Lines 51-52 can be a buzzer); a secondary alert device housed in the body (Col 4 Lines 53-54 can be an LED along with the buzzer); and  a metal detector (10 of Fig 2) for detecting metal objects (Col 3 Lines 34-38) located in the food storage area and for causing the actuation of the primary alert device and the secondary alert device (Col 4 Lines 48-54 signaling device or alarm 44 is attached to the garbage can lid 12 and electronically coupled to the electronic components or circuitry 34 housed within the electronic compartment 32. The alarm 44 may be a peizo type of alarm, may be a buzzer, or the like to audibly alert a person, or alternatively, may be a light, such as a LED, or the like to visually alert a person, or may be combinations thereof).
In the field of food containers with alerts, Richcreek (US 2019/0141794) discloses a cookware system that measures temperature, including a cooking base and a handle. The cooking base is connected to a temperature sensor. The handle includes a display that indicates a temperature level as measured by the temperature sensor.  A desired temperature level can be set 
While Vallelonga and Richcreek disclose food storage containers with sensors and alerts for notifying users about contents in the container, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of a primary alert device housed in the handle and a secondary alert device housed in the body that is operable to illuminate at least an exterior portion of a floor of the container, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Carmen et al. (Carmen; US 6,833,789) discloses a trashcan mounted apparatus for scanning for metal objects. The apparatus includes a mounting lip adapted to conform to the top periphery of the trashcan and adapted to removably mount to and surround the aperture of the trashcan. A funnel shaped entryway extends from the mounting lip.  The metal detector sends a detection signal amplified by amplifier 54 which causes the audio amplifier 56 to send an audio buzz or other audio alert to speaker 34, causes the light indicator 26 to light, and causes the counter 58 to increment by 1.

c.	Steffen et al. (Steffen; US 6,667,689) discloses a device that easily fits on a refuse container and will sound an audible alarm when silverware that has been magnetized and likely hidden within other refuse falls through a sensing cavity on its way to the refuse container.
d.	Most et al. (Most; US 4,413,232) discloses a device for detecting metallic objects in a container having a substantial quantity of non-metals therein including a frame having a vertical portion with respect to the ground. Metal detecting means are mounted on the vertical portion of the frame such that the metal detecting means defines a plane of detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARK S RUSHING/Primary Examiner, Art Unit 2685